DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention of Embodiment 2 of Figures 3b and 4i-4j, in the reply filed on 08/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-7, 10 and 13-15, which do not belong to the elected Embodiment 2, and claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/2021.

Claim Objections
Claim 8 is objected to because of the following informalities:  In claim 8, line 4, the recitation of “the first diacritic layer” should be changed to “the first dielectric layer”, for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2002/0055256) in view of Kanki et al. (PN 9,263,326).
Jiang discloses, as shown in Figures, an integrated circuit scrambler against backside probing attacks comprising:
	 a substrate (100);
	a first dielectric film (no label, having Cu (105) formed therein) disposed on the substrate;
	a plurality of transistors formed on the substrate [0016];
	a second dielectric film (102) disposed on the plurality of transistors;
	a plurality of pyramid structures (110) formed on a top surface of the second  dielectric film, wherein the plurality of pyramid structures comprises randomly sized pyramids in nanometer scales;
	a plurality of interconnecting via structures (106) formed through the second dielectric film to connect to the plurality of transistors;
	a third dielectric film (104) disposed on the top surface of the second dielectric film, wherein the third dielectric film comprises patterned trenches (108) configured to align to the plurality of interconnecting via structures in the second dielectric film [0014]; and

Jiang does not disclose the transistor comprising a gate, a source, and a drain.  However, Kanki et al. discloses a transistor (53) comprising a gate (no label), a source (no label), and a drain (no label).  Note Figures of Kanki et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the transistor of Jiang comprising a gate, a source, and a drain, such as taught by Kanki et al. in order to perform the desired function.
Note that the term “a Damascene process” and “a polishing process” are method recitations in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 9, Jiang and Kanki et al. disclose the metal layer comprises copper [0021].

Regarding claim 11, Jiang and Kanki et al. disclose the first, second and third dielectric films each comprises silicon dioxide [0017], [0019].



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897